Judgments reversed and a new trial granted, with costs to abide the event. (Conte v. Large Scale Development Corp., 10 N Y 2d 20).
Concur: Chief Judge Desmond and Judges Dye, Fuld and Burke. Taking no part: Judge Bergan. Judges Van Voorhis and Scileppi dissent and vote to affirm upon the ground that this accident did not occur upon a “ ramp ”, as that term is defined by rule 23-35.1 of the Rules of the Board of Standards and Appeals. Conte v. Large Scale Development Corp. (10 N Y 2d 20) involved an inclined plane to permit trucks to descend into an excavation. In our view, even that case does not require classification as a ramp of any sloping land off from a public highway which has been traversed by other vehicles or even if in ordinary parlance it may be termed a driveway. This record does not establish that the “ driveway” used was the type of ramp contemplated in the Conte case or by the provisions of the State Board of Standards and Appeals regulations.